Citation Nr: 0327592	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-14 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The appellant had active duty from March 1968 to March 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the claim on 
appeal.  


REMAND

VA is required to provide specific notice to claimants of the 
evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  This requirement is not met unless VA can point 
to a specific document in the record that provides the 
necessary notice.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant has not received the necessary notice.

At the hearing before the undersigned in March 2003, the 
veteran testified that he had received some group therapy at 
a Vet Center and was currently receiving outpatient 
psychiatric treatment at a VA medical center.  These records 
are not part of the claims folder.

The record contains service department records and a 
statement from a service acquaintance that support some of 
the veteran's reported stressors.  There is some dispute in 
the evidence as to whether the veteran meets the criteria for 
a current diagnosis of PTSD.  On VA examination in December 
2001, the examiner concluded that a diagnosis of PTSD was not 
warranted.  However, VA outpatient treatment record dated in 
March 2000, and February 2002 contain diagnoses of PTSD 
related to service in Vietnam.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the appellant 
with a VCAA notice letter pertaining to 
his claim in accordance with the 
requirements of that act and applicable 
court decisions.

2.  The RO should obtain all records of the 
veteran's outpatient psychiatric treatment at 
the Vet Center and the VA Medical Center in 
Beckley, West Virginia for the period since 
December 2001.

3.  The veteran should be afforded a VA 
psychiatric examination.  The examiner should 
review the claims folder, and should note 
such review in the examination report.  The 
examiner should make a determination as to 
whether the veteran meets the criteria for a 
diagnosis of PTSD.  If the appellant is found 
to have PTSD, the examiner should report the 
stressors that support the diagnosis. 

4.  After the above development has been 
completed, the RO should re-adjudicate the 
claim of entitlement to service connection 
for PTSD.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


